Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the scope of "sipes are formed in at least one of the land portions to form a plurality of rods each surrounded by the sipes" is ambiguous.  For example, it is unclear if this language reads on or exclude a rod surrounded by a single annular sipe.
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DeBenedittis et al
6)	Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBenedittis et al (US 2010/0307650).
	The claimed pneumatic tire is anticipated by DeBenedittis et al's pneumatic tire.  See FIGURES 5 and 8.  The claimed sipes reads on the annular incisions (sipes).  The claimed rods having a bent portion read on the isolated rubber blocks (rods) shown in FIGURE 8 wherein each rod has a "bent portion" as shown in FIGURE 5.  
Japan 514
7)	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 514 (JP 08-207514) in view of Japan 812 (JP 2005-153812).
	Japan 514 discloses a pneumatic tire having improved performance of traveling on icy road and having a tread comprising blocks separated by circumferential grooves and lateral grooves wherein each block comprises both end open lateral sipes [FIGURE 1, machine translation].  Japan 514 teaches that each of the lateral sipes may have a bent portion forming a corner [FIGURE 4].  Japan 514 does not recite rods each surrounded by a sipe.

Japan 514
8)	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 211 (JP 08-324211) in view of Bonhomme (US 2010/0078107).
	Japan 211 discloses a pneumatic tire having excellent uneven wear resistance and having blocks separated by circumferential grooves and lateral grooves wherein each block comprises slits 4 (sipes) arranged so as to surround small hexagonal blocks 5 (rods) and so as to be independent of the circumferential grooves and lateral grooves.  See FIGURES 1-2 and machine translation.  Japan 211 does not recite providing each rod with a bent portion.
	As to claims 1-10, it would have been obvious to one of ordinary skill in the art to provide Japan 211's mesh of sipes with bent portions such that each rod comprises a bent portion; this modified tread thereby comprising "sipes are formed in at least one of the land portions to form a plurality of rods each surrounded by the sipes" [claim 1] and satisfying each of the limitations set forth in claims 2-3 and 5-9 since Bonhomme teaches forming a mesh of sipes in blocks of a tire tread using a sipe blade comprising 
Remarks
9)	The remaining references are of interest.
10)	No claim is allowed.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 149
March 24, 2022